DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8, 10-17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. 20140200065 to Anderson et al (Anderson) in view of US Pub. 20060046849 to Kovacs.

Claims 1, 10, and 20. Anderson discloses (as required by claim 20) a computer program product comprising a non-transitory computer readable medium having stored thereon instructions for operating a gaming system; a computer implemented method for operating a gaming system, the gaming system comprising a server and a gaming machine, the server arranged in network communication with the gaming machine (Figs. 9 and 10, and ¶¶74-76 and 81-85), wherein the method comprises: 
- presenting, at a graphical user interface (GUI) of the gaming machine, a user interface for a first game (¶¶20 and 32), 
- providing, at the gaming machine, an identifier arranged to identify the gaming machine (Fig. 5, and ¶20, “a unique code”), 
- receiving, at the server and from a first electronic user device operated by a first player, a request to operate at least a portion of the first game using the first electronic user device, wherein the request comprises a representation of the identifier (¶¶20 and 32), 
- assigning, using the server (¶21), the gaming machine to the first electronic user device (¶33), 
- providing, from the server to the first electronic user device (¶22), information to be visualized at a GUI of the first electronic user device for operating the first game at the gaming machine (¶34), and 
- operating, using the server (¶23), the first game at the gaming machine based on interaction of the first player at the GUI of the first electronic user device (¶33).
However, Anderson fails to explicitly disclose an identity of the first player.
Kovacs teaches an identity of the first player (¶¶5 and 45, “an identification card”; ¶¶84-85, “identification code”).  The gaming system of Anderson would have motivation to use the teachings of Kovacs in order to further verify that the person attempting to play a game via a portable remote device, e.g., smartphone, is actually eligible to play, such as, meeting age game play requirements.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the gaming system of Anderson with the teachings of Kovacs in order to further verify that the person attempting to play a game via a portable remote device is actually eligible to play, such as, meeting age game play requirements.

Claims 2 and 11. Anderson discloses wherein providing the identifier comprises generating a computer readable code to be acquired at the gaming machine using the first electronic device (¶20).

Claims 3 and 12. Anderson discloses wherein the computer readable code is a bar code (¶¶20 and 44).

Claims 4 and 13. Anderson discloses wherein the information to be visualized at the first electronic device (Fig. 6 and ¶63) is formed at the server (¶78, “program code may execute… entirely on the remote computer or server”) and comprises means for allowing the first player to operate the portion of the first game (¶¶22 and 63 “spin button”).

Claims 5 and 14. Anderson discloses wherein operating the first game at the gaming machine (¶¶33 and 69) comprises: 
- receiving game control commands from the GUI visualized at the first electronic device (Fig. 8, and ¶63), 
- generating a graphical representation of a current status of the first game (Fig. 8, elements 805B and 808B, and ¶68), and 
- distribute a first portion of the graphical information to the gaming machine and a second portion of the graphical information to the first electronic device (¶34 “the player may be able to select items on the mobile device display as if they were selecting items on the wagering game machine display. In other embodiments, only some of the wagering game content may be presented on the mobile device”).

Claims 6 and 15. Anderson discloses wherein the first portion of the graphical information at least partly differs from the second portion of the graphical information (¶34 “the player may be able to select items on the mobile device display as if they were selecting items on the wagering game machine display. In other embodiments, only some of the wagering game content may be presented on the mobile device”).

Claims 7 and 16. Anderson discloses further comprising: 
- providing, by the server, an award to the first electronic device if an outcome of the first game is successful (¶92, “outcome”).

Claims 8 and 17. Anderson discloses further comprising: 
- receiving, at the server and from the first electronic device, a contribution to participate in the first game (¶¶46 and 92, “place bets/wagers”).

Claim 19. Anderson discloses further comprising the first electronic device (¶¶20 and 32, “mobile device”).

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over over US Pub. 20140200065 to Anderson et al (Anderson) in view of US Pub. 20060046849 to Kovacs as applied to claims 1 and 10 above, and further in view of US Pub. 20150228153 to Hedrick et al (Hedrick).

Claims 9 and 18. Anderson discloses wherein assigning the gaming machine to the first player (¶21) comprises: 
- forming, at the server, a gaming session between the first electronic device and the gaming machine (¶33). 
However, Anderson fails to disclose the gaming session having a predefined duration (emphasis added).
Hedrick teaches a predefined duration (¶¶120 and 162).  The gaming system of Anderson would have motivation to use the teachings of Hedrick in order to automatically suspend the mobile device connection with a gaming machine after a certain amount of time in order to allow new players to gain access to the previously occupied gaming machine which would be used as a way to maximize a gaming machine’s revenue generating capabilities.
It would have been further obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the gaming system of Anderson with the teachings of Hedrick in order to automatically suspend the mobile device connection with a gaming machine after a certain amount of time in order to allow new players to gain access to the previously occupied gaming machine which would be used as a way to maximize a gaming machine’s revenue generating capabilities.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAMON J PIERCE whose telephone number is (571)270-1997. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAMON J PIERCE/Primary Examiner, Art Unit 3715